COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
 IN RE:                                                           No. 08-19-00204-CV
                                                 §
 CESAR ORNELAS LAW, PLLC,                                   AN ORIGINAL PROCEEDING
 AND CESAR ORNELAS,                              §
                                                                    IN MANDAMUS
 Relators.                                       §

                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus against

the Honorable Patrick Garcia, Judge of the 384th District Court of El Paso County, Texas, and

concludes that Relators’ petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2019.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.